 



Exhibit 10.4
EXECUTION COPY
BACKUP SERVICING AGREEMENT
     This Backup Servicing Agreement, dated as of April 4, 2007 (this
“Agreement”), is among Financial Guaranty Insurance Company, as Insurer (the
“Insurer”), Wells Fargo Bank, National Association, as Backup Servicer (the
“Backup Servicer”) and as Indenture Trustee (the “Indenture Trustee”), Santander
Drive Auto Receivables Trust 2007-1, as Issuer (the “Issuer”), Santander Drive
Auto Receivables LLC, as Seller (the “Seller”), and Santander Consumer USA Inc.,
as Servicer (“Santander Consumer”).
WITNESSETH:
     WHEREAS, the Issuer, the Seller, the Servicer, the Indenture Trustee and
the Backup Servicer have entered into that certain Sale and Sale and Servicing
Agreement, dated as of April 4, 2007 (the “Sale and Servicing Agreement”),
pursuant to which Santander Consumer, as Servicer, provides servicing for
certain Contracts;
     WHEREAS, the Sale and Servicing Agreement contemplates that Wells Fargo
Bank, National Association will serve as Backup Servicer and will assume certain
responsibilities of the Servicer following the occurrence of a Servicer
Termination Event under the Sale and Servicing Agreement;
     WHEREAS, the parties hereto desire to set forth certain agreements with
respect to the assumption of the servicing by the Backup Servicer under the Sale
and Servicing Agreement under certain circumstances.
     NOW, THEREFORE, in consideration of the foregoing and of other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
     Section 1. Capitalized Terms.
     (a) Capitalized terms not otherwise defined herein are used herein with the
meanings ascribed thereto, or incorporated by reference, in the Sale and
Servicing Agreement. Except as otherwise indicated by the context the following
terms shall have the following meanings for all purposes of this Agreement:
     “Assumption Date” has the meaning set forth in Section 2.
     “Confidential Information” has the meaning set forth in Section 12.
     “Continued Errors” has the meaning set forth in Section 9(a)(vi).
     “Data Mapping” has the meaning set forth in Section 6(b).
     “Errors” has the meaning set forth in Section 9(a)(vi).

 



--------------------------------------------------------------------------------



 



     “Indemnified Parties” has the meaning set forth in Section 10.
     “Liability” has the meaning set forth in Section 9(a)(vi).
     “Live Data Files” has the meaning set forth in Section 6(c).
     “Servicer-Related Activities” means the services and servicer-related
activities and the servicer-related responsibilities provided for under the Sale
and Servicing Agreement.
     “Test Data File” has the meaning set forth in Section 6(b).
     (b) For all purposes of the Transaction Documents, except as otherwise
expressly provided or unless the context otherwise requires, (i) terms used in
the Transaction Documents shall include, as appropriate, all genders and the
plural as well as the singular, (ii) references to a Transaction Document shall
include all Exhibits and Schedules thereto, (iii) references to words such as
“herein,” “hereof” and the like shall refer to a Transaction Document as a whole
and not to any particular part, Article or Section therein, (iv) references to
an Article or Section such as “Article One” or “Section 1.01” shall refer to the
applicable Article or Section of the related Transaction Document,
(v) references to a Person shall include its successors and permitted assigns,
(vi) the term “include” and all variations thereof shall mean “include without
limitation,” (vii) the term “or” shall include “and/or” and (viii) the term
“proceeds” shall have the meaning ascribed to such term in the applicable UCC.
     Section 2. Assumption of Obligations. The Backup Servicer agrees that
within 30 days receipt of a written notice from the Indenture Trustee or the
Insurer (the “Assumption Date”) of the termination of the rights and obligations
of the Servicer pursuant to the Sale and Servicing Agreement, which written
notice shall be sent pursuant to Section 10.5 of the Sale and Servicing
Agreement, and without further notice unless otherwise directed by the Insurer,
the Backup Servicer shall assume the Servicer-Related Activities of the Servicer
under the Sale and Servicing Agreement (as limited and revised under this
Agreement) and further agrees that it shall assume all such Servicer-Related
Activities in accordance with requirements, terms and conditions set forth in
the Sale and Servicing Agreement except to the extent that the Backup Servicer
and the parties hereto have otherwise expressly agreed herein. In the event of a
conflict between any provision of the Sale and Servicing Agreement and this
Agreement, this Agreement shall be controlling.
     Section 3. Representations and Warranties of the Backup Servicer. By
execution and delivery of this Agreement, the Backup Servicer hereby represents,
warrants and covenants to the Insurer, the Issuer, the Seller and Santander
Consumer that as of the date of this Agreement:
     (a) Due Organization and Good Standing. The Backup Servicer is a national
banking association, duly organized and validly existing under the laws of the
United States.
     (b) Power and Authority. All necessary corporate, regulatory or other
similar action has been taken to authorize and empower the Backup Servicer and
the officers and

- 2 -



--------------------------------------------------------------------------------



 



representatives acting on behalf of the Backup Servicer, and the Backup Servicer
has full power and authority to execute, deliver and perform this Agreement.
     (c) Permitted Activity. This Agreement has been duly authorized, executed
and delivered by the Backup Servicer and the performance and compliance with the
terms of this Agreement will not violate the Backup Servicer’s articles of
association or bylaws or constitute a default (or an event, which, with notice
or lapse of time, or both, would constitute a default) under, or result in the
breach of, any material contract, indenture, lease, credit agreement or any
other agreement or instrument to which the Backup Servicer is a party to which
may be applicable to the Backup Servicer or any of its assets.
     (d) Binding Obligations. The Backup Servicer is duly licensed and qualified
to perform the functions specified herein and this Agreement constitutes a
valid, legal and binding obligation of the Backup Servicer, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally and to general principles of equity.
     (e) No Violations. The Backup Servicer is not in violation of, and the
execution, delivery and performance of this Agreement by the Backup Servicer
will not constitute a violation with respect to any other order or decree of any
court or any order, regulation or demand of any federal, State, municipal or
governmental agency, which violation might have consequences that would
materially and adversely affect the condition (financial or otherwise) or
operations of the Backup Servicer or its properties or might have consequences
that would affect the performance of its duties hereunder.
     (f) No Proceedings. No proceedings of any kind, including but not limited
to litigation, arbitration, judicial or administrative, is pending or threatened
against or contemplated by the Backup Servicer which would under any
circumstance have an adverse effect on the execution, delivery, performance or
enforceability of this Agreement.
     (g) Explicit Warranties Only. No statement other than those contained in
this Section shall constitute a warranty, and no statement shall be a warranty
unless specifically described as such. Compilations of data or numerical
information shall never constitute a “statement” or a warranty.
     Section 4. Exclusion of Performance from Servicer’s Obligations.
Notwithstanding the assumption of the duties of the Servicer under the Sale and
Servicing Agreement, as modified by the terms of this Agreement, the Backup
Servicer shall have no duty or obligation to perform the administrative duties
of the Issuer under the Transaction Documents, or to monitor the performance of
the Issuer; provided, however, that this shall in no event limit or diminish the
other obligations of the Backup Servicer under the Sale and Servicing Agreement,
the Insurance Agreement and this Agreement, including without limitation the
obligation of the Backup Servicer to monitor the performance of the Trust Estate
and to advise the Indenture Trustee, the Insurer and the Owner Trustee when, to
the actual knowledge of an officer of the Backup Servicer, action is necessary
to protect the Trust Estate.

- 3 -



--------------------------------------------------------------------------------



 



     The Backup Servicer shall have no duty or obligation with respect to
Sections 2.3, 3.4(b), 3.6, 3.12, 6.2, 6.3 or 6.4 of the Sale and Servicing
Agreement. Additionally, the Backup Servicer shall have no obligation to provide
investment direction pursuant to Sections 4.1(b) of the Sale and Servicing
Agreement and any other sections of the Sale and Servicing Agreement requiring
investment direction from the Servicer. The Backup Servicer can only be
terminated in accordance with Section 15 of this Agreement. Notwithstanding any
provision in the Sale and Servicing Agreement to the contrary, the Backup
Servicer shall not have any obligations, duties, responsibilities or rights
under the Credit and Collection Policy.
     On and after the Assumption Date, the Indenture Trustee hereby agrees to
assume the obligations of the Administrator under the Administration Agreement.
     On and after the Assumption Date, upon the occurrence of a Trigger Event,
if the Insurer, or the Indenture Trustee if an Insurer Event of Default has
occurred and is continuing, shall exercise its right to direct the Servicer to
perfect or re-perfect the security interests in the Financed Vehicles securing
the Contracts in the name of the Indenture Trustee pursuant to Section 3.4(b) of
the Sale and Servicing Agreement, the Backup Servicer hereby agrees that it
shall cause the certificates of title to be submitted for retitling as soon as
reasonably possible, but in no event later than 90 days after the date of the
Insurer’s or Indenture Trustee’s, as applicable, directive, to show the
Indenture Trustee as secured party thereon and Santander Consumer hereby agrees
that it shall pay the costs of the re-liening and the reasonable costs and
expenses of the Backup Servicer relating to the re-liening.
     Section 5. Modifications of the Servicer’s Obligations. On and after the
Assumption Date, the parties hereby agree that the duties of Santander Consumer
under the Sale and Servicing Agreement shall be modified as follows:
     (a) Section 2.4. Custody of Contract Files. The Backup Servicer shall
maintain custody of the certificates of title related to the Financed Vehicles
in its ABS Custody Vault located at 751 Kasota Avenue, Minneapolis, MN 55414, on
a basis which physically segregates the certificates of title related to the
Financed Vehicles from other files of automotive receivables owned or serviced
by the Backup Servicer.
     (b) Section 3.3. Realization Upon Contracts. The Backup Servicer shall have
no responsibility for any deficiency collections or the obligation to realize
upon any Dealer Recourse. The Indenture Trustee hereby agrees that it shall
assume the obligations of the Servicer under Section 3.3 of the Sale and
Servicing Agreement solely with respect to realization upon any Dealer Recourse.
     (c) Section 3.9. Annual Officer’s Certificate; Notice of Servicer
Termination Event. On and after the Assumption Date, the Backup Servicer shall
deliver the Officer’s Certificate specified in Section 3.9 of the Sale and
Servicing Agreement on or before March 31st of each year, dated as of the
preceding December 31st.

- 4 -



--------------------------------------------------------------------------------



 



     (d) Section 3.10. Annual Servicing Report of Independent Public
Accountants. With respect to the annual report, the Backup Servicer shall be
responsible only for an examination in accordance with the standards of SAS70.
The Backup Servicer shall be obligated to deliver the annual report on or before
March 31st, dated as of the preceding December 31 beginning in 2008.
     (e) Section 7.1. Termination of Servicer. On and after the Assumption Date,
Article VII of the Sale and Servicing Agreement shall not be applicable to the
Backup Servicer. Events of Default applicable to the Backup Servicer shall be
limited to those specified in Section 15 of this Agreement.
     Section 6. Other Obligations of the Backup Servicer Pursuant to this
Agreement.
     (a) In order to ensure preparedness to carry out the Servicer-Related
Activities, the Backup Servicer agrees that immediately upon execution of this
Agreement, it will begin to formulate a contingency plan designed to execute a
transition of the Servicer-Related Activities from Santander Consumer within
90 days of execution of this Agreement. The contingency plan of the Backup
Servicer shall contemplate the services provided under the Sale and Servicing
Agreement (as limited and revised under this Agreement) and, without limiting
the obligations thereunder, will provide for servicing and enforcement of retail
motor vehicle installment sale contracts in a manner comparable for the
servicing and enforcement of such receivables that the Backup Servicer carries
out for itself and others. Such services shall include, without limitation,
collecting receivable payments, realizing a return on defaulted receivables,
carrying out reporting responsibilities, monitoring insurance policies and
processing claims under such insurance policies and maintaining files.
     (b) In order to further ensure preparedness to carry out Servicer-Related
Activities, the Backup Servicer will ready itself to receive data as if it were
currently acting as Santander Consumer. In this regard, the Backup Servicer and
Santander Consumer will agree upon the file layout and electronic medium to
transfer such data to the Backup Servicer. Santander Consumer shall provide to
the Backup Servicer a test data file, which will include the loan master file,
the transaction history file and all other files necessary to carry out the
Servicer-Related Activities (the “Test Data File”) in a format acceptable to the
Backup Servicer. The Backup Servicer shall confirm to Santander Consumer in
writing that the Test Data File is in the correct format or what, if any,
changes or modifications are necessary. The Backup Servicer shall develop a
conversion program which maps the Test Data File to the Backup Servicer’s
internal servicing system, convert the Test Data File to its internal servicing
system (“Data Mapping”), and confirm in writing to Santander Consumer that it
has received and verified the completeness of the Test Data File within 90 days
of receipt of such Test Data File. Upon a successful conversion, the Backup
Servicer agrees to provide Santander Consumer a copy of its conversion program
source code and supporting programming documentation. Such source code and
support programming documentation shall be considered Confidential Information
for the purpose of Section 12.
     (c) With respect to live data files, which will include the loan master
file, the transaction history file and all other files necessary to carry out
the Servicer-Related Activities received in connection with the warehouse
facility (the “Live Data Files”), the Backup Servicer

- 5 -



--------------------------------------------------------------------------------



 



shall convert the Live Data Files to its internal systems and shall have
confirmed in writing (substantially in the form of Exhibit A hereto) to
Santander Consumer the accuracy and completeness of the conversion; provided,
however, that such confirmation shall not be deemed to apply to the accuracy of
the Live Data Files as provided by Santander Consumer, but shall be deemed only
to apply to the accuracy of the conversion of the Live Data Files to the Backup
Servicer’s internal systems.
     No later than the 10th day of each calendar month, until the earlier of the
Assumption Date or the termination of this Agreement, Santander Consumer shall
provide an electronic file containing information used to prepare the monthly
Servicer’s Certificate. No later than five business days thereafter, the Backup
Servicer shall confirm in writing (substantially in the form of Exhibit A
hereto) to Santander Consumer or its designee the receipt.
     Section 7. Compensation.
     (a) In connection with the transition of servicing responsibilities, the
Backup Servicer shall be paid a one-time conversion fee equal to $50,000 plus
reasonable out-of-pocket expenses for freight and travel. The Backup Servicer
shall pay all of its other costs and expenses incurred in connection with the
transition of servicing responsibilities. Amounts payable to the Backup Servicer
under this paragraph shall be payable: (i) first, by Santander Consumer;
(ii) second, up to $100,000 from amounts payable as Transition Expenses pursuant
to Section 4.4(a)(1) of the Sale and Servicing Agreement, as provided by
Section 7.1(d) of the Sale and Servicing Agreement; or (iii) by the Insurer at
its option, pursuant to Section 7.1(d) of the Sale and Servicing Agreement.
     (b) With respect to each Distribution Date after the Assumption Date, the
Backup Servicer shall be entitled to a monthly servicing fee for services
rendered during the related Collection Period in an amount equal to the product
of (i) 3% per annum and (ii) the Pool Balance as of the first day of the
Collection Period.
     (c) Except as set forth below, all costs and expenses incurred by the
Backup Servicer in carrying out its duties here under after the Assumption Date
shall be paid or caused to be paid by the Backup Servicer out of the
compensation to be paid to or retained by Santander Consumer, pursuant to the
Sale and Servicing Agreement. During the term of this Agreement, the Backup
Servicer shall be reimbursed for all actual out-of-pocket costs and expenses
incurred in connection with the performance of its duties as Backup Servicer
under the Sale and Servicing Agreement as modified by this Agreement including
but not limited to the following:
     (i) any compensation paid to outside legal counsel to protect the interests
of the Indenture Trustee, or if the Indenture Trustee does not have a security
interest in the Contracts, the owner or security holder’s interest in assets
administered under this Agreement;
     (ii) any compensation paid to professional accountants retained at the
direction of the Insurer to review the assets administered under this Agreement;

- 6 -



--------------------------------------------------------------------------------



 



     (iii) any compensation paid to independent repossessors and any direct out
of pocket expenses arising from or related to realization of Contracts
administered under this Agreement;
     (iv) any sales, franchise, income, excise, personal property or other taxes
arising from or related to any Contracts administered under this Agreement;
     (v) any parking or other fines, insurance or title or other fees arising
from or related to any Contracts administered under this Agreement;
     (vi) other requested services will be quoted on a time and materials basis
utilizing the Backup Servicer’s current pricing schedule; and
     (vii) expenses for special forms including billing receipts and late
notices, letters, notices, freight, tapes, postage, communications and bank
service charges and any other expenses approved by the Insurer.
     The Backup Servicer shall be reimbursed for such amounts pursuant to
Section 4.4(a)(1) of the Sale and Servicing Agreement (whether in its capacity
as Backup Servicer, or after the Assumption Date, as the Successor Servicer) and
in each case subject to the cap set forth in Section 4.4(a)(1) of the Sale and
Servicing Agreement.
     (d) In the event the Indenture Trustee wishes for the Backup Servicer to
perform any function requiring the Backup Servicer to incur additional
out-of-pocket expenses other than those described above, the Indenture Trustee,
with the prior consent of the Insurer, shall give the Backup Servicer written
authorization to perform such services, which shall entitle the Backup Servicer
to reimbursement for the out-of-pocket expenses incurred in connection
therewith. Unless such prior written authorization is given, the Backup Servicer
shall not be obligated to undertake any matters which would incur any out-of-
pocket expenses not described above.
     (e) Services requested of the Backup Servicer by Persons other than the
Indenture Trustee which are not included or contemplated under this Agreement
shall require the prior written consent of the Insurer and will be performed at
the discretion of the Backup Servicer based upon costs quoted by the Backup
Servicer to such Person requesting such service on time and materials basis
utilizing the Backup Servicer’s current pricing schedule, and shall be paid by
the requesting party.
     (f) In the event the Backup Servicer seeks but does not obtain in a
specific instance approval to incur expenses in excess of those stated herein,
the Backup Servicer shall not be obligated to proceed with the recommended
activity as to which such approval is sought.
     (g) In the event an Insurer Event of Default has occurred and is
continuing, the Indenture Trustee shall exercise the rights of the Insurer under
this Section.

- 7 -



--------------------------------------------------------------------------------



 



     Section 8. Standard of Care. In performing the Servicer-Related Activities
contemplated by this Agreement, the Backup Servicer agrees to comply in all
respects with the applicable State and federal laws and will carry out such
activities with the same degree of care as that provided for the Servicer under
the Sale and Servicing Agreement. The Backup Servicer shall maintain all State
and federal licenses and franchises necessary for it to perform Servicer-Related
Activities. The Backup Servicer shall not have any Liability for any Error or
Continued Error by Santander Consumer, or for any error, inaccuracy or omission
of Santander Consumer before the Backup Servicer assumes the Servicer-Related
Activities.
     Section 9. Limitation on Liability. The Backup Servicer shall not be bound
by any of the provisions in Sections 6.2 and 6.4 of the Sale and Servicing
Agreement. Notwithstanding anything in the Sale and Servicing Agreement or this
Agreement to the contrary, the Backup Servicer’s obligations as to the matters
set forth in Section 6.2 and 6.4 of the Sale and Servicing Agreement or this
Agreement shall be only those obligations set forth in Sections 8, 9 and 10 of
this Agreement. The liability of the Backup Servicer for performance of its
obligations under this Agreement or the Sale and Servicing Agreement shall be
governed solely by this provision and shall be limited as follows:
     (a) (i) the Backup Servicer shall be strictly accountable for all payments
actually received by it, respectively, on the Contracts.
     (ii) the Backup Servicer shall not be liable to any Person for any action
taken or for refraining to take any action in good faith and in accordance with
the standard of care established in Section 8.
     (iii) In no event shall the Backup Servicer be liable for any incidental,
indirect or special damages, including but not limited to damages for loss of
profits, goodwill or prospective business opportunity.
     (iv) All software from third parties, whether provided by Santander
Consumer or a party to the Sale and Servicing Agreement or any other Transaction
Document, is without warranty by the Backup Servicer, which only assumes the
duty to review such software and to subject it to reasonable testing prior to
use.
     (v) The only warranties made by the Backup Servicer are to perform the
obligations contained in this Agreement, the Sale and Servicing Agreement and
the Insurance Agreement and there are no other warranties, express or implied,
including but not limited to merchantability or fitness for a particular
purpose.
     (vi) In the event of the assumption of servicing duties by the Backup
Servicer under this Agreement, the Backup Servicer shall accept and rely on
accounting and operation records of Santander Consumer, without any obligation
to audit or otherwise examine such records, and the Backup Servicer shall have
no duty, responsibility, obligation or liability (herein the foregoing are
together referred to as “Liabilities,” or individually, as a “Liability”) for
the acts or omissions of the Servicer. In the event that

- 8 -



--------------------------------------------------------------------------------



 



the records of Santander Consumer shall contain any error, inaccuracy or
omission (herein referred to together as “Errors”) and the Backup Servicer shall
determine that such Errors could cause or materially contribute to the Backup
Servicer’s inability to perform its obligations hereunder in accordance with the
standard of care specified in Section 8 and the Backup Servicer shall have
relied upon such data or information contained in such records in its
performance hereunder (herein referred to as “Continued Errors”). The Backup
Servicer shall incur no Liability for such Errors or Continued Errors, or for
any error, inaccuracy or omission in the work performed by Santander Consumer to
the extent that such error, inaccuracy or omission was caused by such Error in
Santander Consumer’s records. In the event the Backup Servicer becomes aware of
Errors or Continued Errors, and the Backup Servicer determines that such Errors
or Continued Errors impair in any material respect its ability to continue to
perform under this Agreement, the Backup Servicer shall use its best efforts to
reconstruct and reconcile such data as it deems necessary, or as the Indenture
Trustee or the Insurer shall instruct.
     (b) the Backup Servicer shall not be bound by any of the Transaction
Documents other than the Sale and Servicing Agreement, this Agreement and the
Insurance Agreement.
     (c) the Backup Servicer shall not be liable for any taxes of any kind
asserted against the Issuer, except for any interest and penalties asserted
against the Issuer as a result of the Backup Servicer’s negligence, bad faith,
willful misconduct or unlawful acts.
     Section 10. Indemnification. The Backup Servicer hereby indemnifies, holds
harmless and agrees to defend the Insurer, the Issuer, the Seller, the Owner
Trustee and Santander Consumer (collectively, the “Indemnified Parties”), from
and against any cost, expense, loss, claim, damage and/or liabilities to the
extent that such cost, expense, loss, claim, damage and/or liability was
proximately caused by negligence, willful misfeasance or bad faith of the Backup
Servicer in the performance of its duties hereunder, or by reason of reckless
disregard of its obligations and duties hereunder.
     Section 11. Inspections. At all times during the term of this Agreement,
the Backup Servicer shall permit the parties hereto and their respective
authorized agents, officers and employees, upon three business days prior
written notice, reasonable access during normal business hours to the Backup
Servicer’s records relating to the Servicer-Related Activities and will cause
its personnel to assist in any examination of such records by the parties
hereto; provided, however, that such inspections shall not unreasonably
interfere with the Backup Servicer conducting its day to day operations.
     Section 12. Confidentiality. The Backup Servicer and the other parties
hereto mutually agree that all information provided in connection with this
Agreement and the services contemplated herein (the “Confidential Information”)
will be kept confidential by the Backup Servicer and the other parties hereto
and each of their officers, employees and agents and shall not, except as
provided below, be disclosed by the Backup Servicer or any of the other parties
hereto or each of their officers, employees and agents, in any manner whatsoever
to any other Person or company, other than required by law, rule or regulation
of a governmental authority, or

- 9 -



--------------------------------------------------------------------------------



 



in litigation, or to other parties to the transaction in connection with the
obligations of the Servicer or the Indenture Trustee under the Sale and
Servicing Agreement, so long as such other parties have agreed to be bound by
this confidentiality provision, and shall not be otherwise used by the Backup
Servicer or any of the other parties hereto or each of their officers, employees
and agents other than for the purpose of evaluating the Confidential Information
and utilizing it as set forth herein. Except as permitted in the foregoing
sentence, the Backup Servicer and the other parties hereto each further agree to
provide the Confidential Information furnished by the other only to those
officers, employees and agents who need to know such information and who have
been advised of this confidentiality provision and have agreed to be bound by
the provisions of this confidentiality provision. Notwithstanding the foregoing,
nothing herein shall limit the right of the Insurer to make any information
available to its regulators, rating agencies, reinsurers, credit and liquidity
providers, counsel, accountants and credit default swap provider.
     Confidential Information protected by this Agreement does not include
information which is (i) generally available to the public, other than as a
result of a disclosure by the Backup Servicer or any of the other parties hereto
or their officers, employees and agents or information which was available to
the Backup Servicer or any of the other parties hereto on a non-confidential
basis prior to its disclosure to the Backup Servicer or the other parties hereto
in connection with this Agreement.
     Section 13. Insurance Agreement.
     (a) The Backup Servicer makes each of the representations, warranties and
covenants of the Servicer set forth in the Insurance Agreement as to itself and
as of the Assumption Date, each of which representations, warranties and
covenants shall be deemed to be incorporated herein by this reference as if
fully set forth herein; provided, however, that, only with respect to such
representations, warranties and covenants of the Backup Servicer, references in
the Insurance Agreement to “Servicer” shall be deemed to refer to the Backup
Servicer; except that:
     (i) The Backup Servicer represents that it is a national banking
association, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, all references to “certificate of
incorporation,” “by-laws,” “jurisdiction of formation” and terms of like effect
shall be deemed to refer to the organizational documents of the Backup Servicer
and the jurisdiction of its organization.
     (ii) The references therein to “Transaction Documents” shall be deemed to
refer only to the Insurance Agreement, the Sale and Servicing Agreement and this
Agreement.
     (iii) The Backup Servicer shall not be deemed to have made the
representations and warranties set forth in paragraphs (g), (h), (i), (j), (k),
(n), (o) and (q) of Section 2.01 of the Insurance Agreement.

- 10 -



--------------------------------------------------------------------------------



 



     (iv) The principal place of business of the Backup Servicer is located in
Minneapolis, Minnesota and the jurisdiction of formation of the Backup Servicer
is the United States.
     (v) The Backup Servicer shall not be required to furnish the quarterly
financial statements required by Section 2.02(c)(ii) of the Insurance Agreement
to the extent it does not currently prepare such statements; provided, however,
that the Backup Servicer agrees to promptly furnish such quarterly financial
statements to the Insurer at such time as it prepares such quarterly financial
statements and furnishes them to any other creditor or investor.
     (vi) The Backup Servicer shall not be required to promptly inform the
Insurer in writing of the occurrence of any Default or Event if Default (as
defined in the Insurance Agreement) or of any Material Adverse Change (as
defined in the Insurance Agreement).
     (vii) The Backup Servicer shall not be bound by the provisions of
Sections 3.02(a) and 3.03(b), (c) and (d) of the Insurance Agreement.
     (b) Notwithstanding any provision to the contrary in Section 3.04 of the
Insurance Agreement, in no event shall the Backup Servicer be liable to any
Person for any action taken or for refraining from the taking of any action in
good faith pursuant to the Transaction Documents or for any errors in judgment,
provided, however, that the Backup Servicer’s liability shall not be so limited
for any cost, expenses, liabilities or damages resulting from the Backup
Servicer’s material deviation from prevailing industry standards for servicing
similar automobile installment sale contracts and automobile installment loan
agreements. The Backup Servicer shall not be liable for any consequential
damages, including but not limited to damages for loss of profits, goodwill or
prospective business opportunity, unless such damages were proximately caused by
the gross negligence or willful misconduct of the Backup Servicer.
     Section 14. Events of Default. Any of the following events shall constitute
an “Event of Default” on and after the Assumption Date:
     (a) Any failure by the Backup Servicer (i) to deposit to the Collection
Account any amount required to be deposited by Santander Consumer (except for
any amounts required to be deposited by the Servicer under Section 3.6 of the
Sale and Servicing Agreement) that shall continue unremedied for one Business
Day or (ii) any failure by the Backup Servicer to deliver to the Indenture
Trustee or the Insurer the Servicer’s Certificate on the related Determination
Date that shall continue unremedied for a period of one Business Day, in the
case of either clause (i) or (ii) after the earlier of (A) written notice of
such failure having been received by the Backup Servicer from the Indenture
Trustee or the Insurer or (B) the discovery of such failure by an officer of the
Backup Servicer;
     (b) failure on the part of the Backup Servicer to observe or to perform in
any material respect any other covenants or agreements of the Servicer
hereunder, in the Insurance Agreement

- 11 -



--------------------------------------------------------------------------------



 



or in the Sale and Servicing Agreement, which failure shall (i) materially and
adversely affect the rights of the Class A Noteholders or the Insurer and
(ii) continue unremedied for a period of 30 days after the earlier to occur of
(A) the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Backup Servicer by the Indenture Trustee
by the Majority Noteholders or the Insurer or (B) the discovery of such failure
by an officer of the Backup Servicer;
     (c) the entry of a decree or order by a court or agency or supervisory
authority having jurisdiction in the premises for the appointment of a
conservator, receiver or liquidator for the Backup Servicer in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding up or liquidation of its respective affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of 60 consecutive days or the entry of any decree or order for relief in respect
of the Backup Servicer under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt or similar law, whether now or
hereafter in effect, which decree or order for relief continues unstayed and in
effect for a period of 60 consecutive days; or
     (d) the consent by the Backup Servicer to the appointment of a conservator
or receiver or liquidator in any insolvency, readjustment of debt, marshalling
of assets and liabilities or similar proceedings of or relating to the Backup
Servicer or relating to substantially all of its property; or the admission by
the Backup Servicer in writing of its inability to pay its debts generally as
they become due, the filing by the Backup Servicer of a petition to take
advantage of any applicable insolvency or reorganization statute, the making by
the Backup Servicer of an assignment for the benefit of its creditors, or the
voluntarily suspension by the Backup Servicer of payment of its obligations.
     Section 15. Termination.
     (a) In the event of (i) a material breach on the part of the Backup
Servicer with respect to any covenant or agreement by the Backup Servicer under
this Agreement or (ii) the occurrence and continuation of an Event of Default,
then the Insurer, in its sole discretion, or the Indenture Trustee, if an
Insurer Event of Default has occurred and is continuing, shall notify the Backup
Servicer of the breach and the Backup Servicer shall have 30 days thereafter to
cure such breach. Should the Backup Servicer fail to cure such breach, then upon
the lapse of 30 days thereafter, this Agreement shall automatically terminate
unless extended by the Insurer in its sole discretion. If the Backup Servicer
shall at any time not meet the requirements of a Servicer under the Sale and
Servicing Agreement or the related documents, this Agreement shall automatically
terminate at the sole option of the Insurer (so long as no Insurer Event of
Default has occurred and is continuing).
     (b) In the event of a material breach by any other party to this Agreement,
other than non-payment of fees owed to the Backup Servicer, the Backup Servicer
shall notify the other parties hereto of such breach and the other parties
hereto shall have 30 days thereafter to cure such breach. Should the other
parties hereto fail to cure such breach, then upon the lapse of 30 days, this
Agreement shall automatically terminate.

- 12 -



--------------------------------------------------------------------------------



 



     (c) If the Issuer defaults in the payment of any fee due to the Backup
Servicer under this Agreement and fails to cure the default within 45 days after
receiving written notice specifying such default, with a copy to the Insurer,
then the Backup Servicer may, by giving at least 30 days’ written notice to the
other parties hereto, terminate this Agreement, provided, however, that the
Insurer shall have the right but not the obligation to pay such fee.
     (d) This Agreement shall automatically terminate, without a requirement of
notice to be given upon the occurrence of an Event of Default in Section 14(c)
or (d).
     (e) This Agreement may be terminated by the Insurer or the Indenture
Trustee, at the direction of the Insurer (in either case so long as no Insurer
Event of Default has occurred and is continuing), without cause, upon 30 days’
prior written notice given to the Backup Servicer.
     (f) Upon termination of this Agreement, the Backup Servicer shall, at the
direction of the Insurer (so long as no Insurer Event of Default has occurred
and is continuing) or the Indenture Trustee, promptly return all written
Confidential Information and any related electronic and written files and
correspondence in its possession as are related to this Agreement and the
Servicer-Related Activities contemplated hereunder. The Backup Servicer shall
provide reasonable access to its facilities and assistance to any Backup
Servicer, successor Servicer or other parties assuming the servicing
responsibilities; provided, however, that such access shall not unreasonably
interfere with the Backup Servicer conducting its day to day operations.
     Section 16. Miscellaneous.
     (a) This Agreement may only be amended in writing signed by each of the
Insurer (so long as no Insurer Event of Default has occurred and is continuing)
the Backup Servicer, the Issuer, the Seller, Santander Consumer and the
Indenture Trustee; provided, however, if an Insurer Event of Default has
occurred and is continuing, no amendment to this Agreement shall materially and
adversely affect the interests of the Insurer without the prior written consent
of the Insurer; and provided, further, if any party to this Agreement is unable
to sign any amendment due to its dissolution, winding up or comparable
circumstances, then the consent of the other parties to this Agreement shall be
sufficient to amend this Agreement without such party’s signature .
     (b) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.
     (c) This Agreement may be signed in counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.
     (d) In the case where the date on which any action required to be taken,
document required to be delivered or payment required to be made is not a
business day in Dallas, Texas,

- 13 -



--------------------------------------------------------------------------------



 



such action, delivery or payment need not be made on that date, but may be made
on the next succeeding business day.
     (e) All notices, requests, consents and other communications hereunder
shall be in writing and shall be delivered or mailed by first-class registered
mail or certified mail, postage prepaid, or by telephone facsimile transmission
and overnight delivery service, postage prepaid, in any case addressed as
follows:

     
To the Insurer:
  Financial Guaranty Insurance Company
 
  125 Park Avenue
 
  New York, New York 10017
 
  Attention: Structured Finance Surveillance –
 
  Santander Drive Auto Receivables Trust 2007-1
 
  Telephone No.: (800) 352-0001
 
  Facsimile: (212) 312-3220
 
  E-mail: SFSurveillance@fgic.com
 
   
To the Backup Servicer:
  Wells Fargo Bank, National Association
 
  MAC N9311-161
 
  Sixth Street and Marquette Avenue
 
  Minneapolis, Minnesota 55479
 
  Attention: Corporate Trust Services –
 
  Asset-Backed Administration
Telephone No.: (612) 667-8058
 
  Facsimile: (612) 667-3464
 
   
To the Issuer:
  Santander Drive Auto Receivables Trust 2007-1
 
  c/o U.S. Bank Trust National Association
 
  300 Delaware Avenue, 9th Floor
 
  Attention: Sterling C. Correia
 
  Telephone No.: (302) 576-3702
 
  Facsimile: (302) 576-3717
 
   
To the Seller:
  Santander Drive Auto Receivables LLC
 
  8585 North Stemmons Freeway, Suite 1100-N
 
  Dallas, TX 75247
 
  Attention: Jim W. Moore
 
  Telephone No.: (214) 634-1110
 
  Facsimile: (214) 237-3570

- 14 -



--------------------------------------------------------------------------------



 



     
To Santander Consumer:
  Santander Consumer USA Inc.
 
  8585 North Stemmons Freeway, Suite 1100-N
 
  Dallas, TX 75247
 
  Attention: Jim W. Moore
 
  Telephone No.: (214) 634-1110
 
  Facsimile: (214) 237-3570
 
   
To the Indenture Trustee:
  Wells Fargo Bank, National Association
 
  MAC N9311-161
 
  Sixth Street and Marquette Avenue
 
  Minneapolis, Minnesota 55479
 
  Attention: Corporate Trust Services –
 
  Asset-Backed Administration
 
  Telephone No.: (612) 667-8058
 
  Facsimile: (612) 667-3464

     Each such notice, request, consent or other communication shall be deemed
given when so delivered, if personally delivered or transmitted by facsimile, or
if mailed, two days after deposit with the U.S. Postal Service.
     Section 17. Nonpetition. None of the parties hereto shall file any
involuntary petition or otherwise institute any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any federal or State
bankruptcy or similar law against the Issuer or the Seller.

- 15 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
set forth above.

            FINANCIAL GUARANTY INSURANCE COMPANY,
as Insurer
      By:   /s/ Matthew Fanelli         Name:   Matthew Fanelli        Title:  
Director     

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Backup Servicer and Indenture Trustee
      By:   /s/ Marianna C. Stershic         Name:   Marianna C. Stershic       
Title:   Vice President     

            SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-1, as Issuer

    BY:   U.S. BANK TRUST NATIONAL
ASSOCIATION, not in its
Individual capacity but solely as Owner
Trustee


            By:   /s/ Sterling C. Correia         Name:   Sterling C. Correia   
    Title:   Vice President     

Signature Page to Santander Drive 2007-1 Backup Servicing Agreement

 



--------------------------------------------------------------------------------



 



            SANTANDER DRIVE AUTO RECEIVABLES LLC, as Seller
      By:   /s/ Jim W. Moore         Name:   Jim W. Moore        Title:   Vice
President     

            SANTANDER CONSUMER USA INC.,
as Servicer
      By:   /s/ Jim W. Moore         Name:   Jim W. Moore        Title:   Vice
President     

Signature Page to Santander Drive 2007-1 Backup Servicing Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MONTHLY CONFIRMATION FOR RECEIPT OF SERVICING TAPE
Santander Consumer USA Inc.
8585 North Stemmons Freeway,
Suite 1100-N
Dallas, TX 75247

Month                               Year                     
     Pursuant to Section 6(c) of the Backup Servicing Agreement, dated as of
April 4, 2007 (the “Backup Servicing Agreement”), among Financial Guaranty
Insurance Company, as the Insurer, Wells Fargo Bank, National Association, as
Backup Servicer, Santander Drive Auto Receivables Trust 2007-01, as Issuer,
Santander Drive Auto Receivables LLC, as Seller, Santander Consumer USA Inc., as
Servicer, and Wells Fargo Bank, National Association, as Indenture Trustee (the
“Indenture Trustee”), the Backup Servicer is hereby providing written
confirmation that it has received the magnetic tape or electronic transmission
of servicing information from Santander Consumer in a format acceptable to the
Backup Servicer and the electronic file is in readable form and the Backup
Servicer can access and read the data and has confirmed the Pool Balance.
     Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Backup Servicing Agreement.

            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:        

 